PRELIMINARY COPY — PROXY MATERIALS SUBJECT TO REVIEW April[], Dear Stockholders: You are invited to attend the 2009 Annual Meeting of Stockholders of PrivateBancorp, Inc., which will be held at The Standard Club, 320 South Plymouth Court, Chicago, Illinois 60604, on Thursday, May28, 2009, at 9:00a.m. local time. The attached Notice of Annual Meeting of Stockholders and proxy statement describe the formal business to be conducted at the meeting.Directors and officers of PrivateBancorp as well as representatives of Ernst& Young LLP, our independent public accountants, will be present at the meeting to respond to any questions that you may have regarding the Company and the business to be transacted at the meeting. The Board of Directors of PrivateBancorp has determined that the specific proposals to be considered at the meeting are in the best interests of the Company and its stockholders.For the reasons set forth in the proxy statement, the Board unanimously recommends a vote “FOR” each of these proposals. YOUR VOTE IS IMPORTANT.You can vote using a toll-free telephone number, via the Internet or by mail, or you can vote in person at the meeting.Instructions for using these services are provided on the accompanying proxy form.If you decide not to vote by phone or via the Internet and wish to vote your shares using the accompanying proxy form, we urge you to complete, sign, date, and return it promptly.Your cooperation is appreciated since a majority of the common stock must be represented, either in person or by proxy, to constitute a quorum for the conduct of business at the meeting. On behalf of the Board of Directors and all the employees of The PrivateBank, I thank you for your continued support. Sincerely, RalphB.
